Order entered November 29, 2017
Nov




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01042-CR
                                        No. 05-17-01043-CR
                                        No. 05-17-01044-CR

                         JAIME ANTONIO ALVARENGA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F11-26734-V, F11-26736-V & F11-26739-V

                                              ORDER
       Before the Court are appellant’s November 20, 2017 documents entitled “Objection
Filed” which we will construe as motions to supplement the reporter’s record under rule 34.6(d)
of the rules of appellate procedure. We GRANT the motions and ORDER official deputy court
reporter Robin Washington to file, within TWENTY DAYS of the date of this order, a
supplemental reporter’s record of the March 23, 2015 arraignment hearing.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood,
official court reporter; to Robin Washington, official deputy court reporter, 292nd Judicial
District Court; and to counsel for all parties.


                                                           /s/   LANA MYERS
                                                                 JUSTICE